Citation Nr: 1003609	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-33 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) served in the Air National Guard from 
November 1989 to November 2005, which included periods of 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2008, the Veteran testified before the undersigned.  
A transcript of the hearing is associated with the claims 
file.

In April 2008, the Board remanded this claim for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  The Board observes that, 
in addition to remanding this claim, in April 2008, it also 
denied a claim for service connection for claimed hip 
disability, on appeal at that time.  The Board's decision 
with respect to that claim is final.  See 38 C.F.R. § 20.1100 
(2009).  

The Board notes that the Veteran submitted additional 
pertinent evidence after the October 2009 supplement 
statement of the case was issued.  The Veteran's 
representative has declined to waive the Veteran's right to 
have that evidence initially considered by the agency of 
original jurisdiction (AOJ).  Accordingly, for that reason, 
and for reasons discussed below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As discussed above, the Veteran's representative has 
specifically declined to waive the Veteran's right to have 
additional evidence initially considered by the agency of 
original jurisdiction.  Rather, the representative has 
requested that the claim be remanded so that the AOJ can 
consider that evidence.  

Without a properly executed waiver, the Board cannot consider 
additional pertinent evidence without first remanding the 
case to the AOJ for initial consideration.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In addition, the Board notes that it instructed the AOJ to 
attempt to obtain an independent copy of a June 24, 2004 
treatment record, which was submitted by the Veteran in April 
2008.  That record was signed by E.M.R., identified as 
"Family physician."  Alternatively, the AOJ was instructed 
to contact E.M.R. and ask her to verify the authenticity of 
the document.  A review of the record reveals no attempt on 
the part of the AOJ to complete this instruction.  

The United States Court of Appeals for Veterans Claims has 
held that RO compliance with a remand is not discretionary, 
and that if the RO fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

Finally, among the evidence recently submitted is an undated 
letter from N.P.S., M.D.  That letter was not among the 
documents previously obtained from N.P.S. and it contains 
certain elements which, when compared to August 2005 
correspondence from the same physician, cause the Board to 
question the authenticity of the latter document.  Therefore, 
an attempt should be made to verify that N.P.S. in fact 
prepared this document. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain an independent copy 
of the June 24, 2004 treatment record 
submitted by the Veteran in April 2008.  
If a copy cannot be independently obtained 
through official sources, contact the 
physician, E.M.R., and ask her to confirm 
whether she prepared the report.

2.  Attempt to obtain an independent copy 
of the undated letter submitted by the 
Veteran in January 2010, and bearing the 
signature of N.P.S., MD.  If a copy cannot 
be independently obtained, contact N.P.S. 
and determine whether he prepared the 
letter.

3.  Undertake any other development that 
is warranted.

4.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, she 
and her representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


